Citation Nr: 1758203	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-32 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1984 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge during a May 2017 videoconference hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the May 2017 videoconference hearing, the Veteran reported that she experienced constant pounding on the ground during the basic training and she felt that her feet were so tender and sore, which led to her difficulty in walking while stationed oversea while she was responding to a military emergency as a medical service specialist.  In particular, she reported that she carried and lifted heavy items including people who weighed over 200 pounds and this resulted in collapsing of her arch support.  

Further, the Veteran indicated during the hearing that she had experienced flare-ups of foot infection, which started while in service.  She stated that the infection persisted and had been seen at a VA hospital for treatment.  Available service treatment records do reveal some history of infection or cellulitis of at least the right foot during service.  

The Veteran's claims file contains VA foot examination reports from December 2012, November 2015 and February 2016, but none of the examinations addresses the Veteran's theory of impact from lifting and carrying heavy items on her foot as well as impact from the recurring foot infection on her foot disability.  It is also not clear that all examiners fully considered the findings on service treatment records, or examined for residuals of infection.

Therefore, an additional examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  Veteran should specifically detail any treatment for foot pathology at VA facilities since service separation, and assist in identifying and obtaining records as needed.  All attempts to obtain records should be documented in the claims folder.

2. Thereafter schedule the Veteran for a VA foot examination to address the nature and etiology of any foot disability.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner should provide an opinion, based on the record, regarding: 

whether it is at least as likely as not (a 50 percent or greater probability) that: (1) any foot disorder found, including plantar fasciitis, if found, was caused or aggravated by her physical activities of lifting and carrying heavy items during the basic training or while working as a medical service specialist; (2) any foot disorder found, including plantar fasciitis, if any, was caused or aggravated by the Veteran's service-connected left knee disability; and (3) any foot disorder is found is related to, or is aggravated by an event, injury, or disease, to include recurring foot infection, during the Veteran's active service.  

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


